     Case 4:21-cv-00514 Document 17 Filed on 03/31/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 March 31, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS               Nathan Ochsner, Clerk
                            HOUSTON DIVISION
COLIN GODMINTZ,                        §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §      CIVIL ACTION NO. H-21 00514
                                       §
MONTEREY FINANCIAL SERVICES,           §
                                       §
                  Defendant.           §


                               FINAL JUDGIVm:NT

      In accordance wi            court's Memorandum Opinion              Order

grant       Defendant              Financial Services LLC's Mot                 to

Di    ss      Supporting Memorandum of Law,         is action is DISMISSED
WITHOUT PREJUDICE.

             party shall       r its own costs.
           s is a FINAL JUDGMENT.
     SIGNED at Houston, Texas, on this                 y of March, 2021.




                                            SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE
